     Case: 1:18-cv-07227 Document #: 22 Filed: 12/19/18 Page 1 of 1 PageID #:43

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

James Elva Toms
                                         Plaintiff,
v.                                                       Case No.: 1:18−cv−07227
                                                         Honorable Frederick J. Kapala
RRCA Accounts Management, Inc.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 19, 2018:


        MINUTE entry before the Honorable Iain D. Johnston: The defendant's motion for
an extension of time [18] is unopposed and granted. The defendant's answer is now due
12/28/2018. This extension is final. Presentment of the motion set for 1/15/2019 is
stricken. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
